FILED
                                                                                             16-0519
                                                                                             12/13/2017 11:51 AM
                                                                                             tex-21275593
                                                                                             SUPREME COURT OF TEXAS
                                                                                             BLAKE A. HAWTHORNE, CLERK


                                     IN THE SUPREME COURT OF TEXAS

                                                 Oral Argument Submission Form



                 16-0519




         American YouthWorks, Inc. d/b/a American YouthWorks Charter School, et al.



 v.      Texas Education Agency and Mike Morath, Commissioner of Education for the State of Texas




                                                 01/10/2018
                                                            9:00a.m.




      Oral argument on behalf of:        ✔




Robert A. Schulman
(Please print your name above as you wish it to appear on the Court's Submission Schedule)

Firm Name         Schulman, Lopez, Hoffer & Adelstein, LLP


Full Address      517 Soledad Street, San Antonio, Texas 78205


Telephone No. 210-538-5385
              ______________________________________________



Counsel For       Petitioner American Youthworks, Inc. d/b/a American YouthWorks Charter School
                      12/13/2017




David J. Campbell                  Beth Klusmann

808 West Avenue                    P. O. Box 12548 (MC 059)

Austin, Texas 78701                Austin, Texas 78711-2548




                                         Robert A. Schulman